DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: defining or otherwise explaining “JIS7209”. The claim calls for water absorption to be “with reference to JIS7209”. It is entirely unclear what this is or how it relates to water absorption; the term is not defined in the disclosure and is not standard in the art. Applicant asserts that this standard has “equivalency” with ISO62, but has not provided any citation of such, nor does making reference to two .
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.

Claim 14 calls for the azide group to include an aryl azide group, diazirine group, or 5-azide-2-nitrophenyl group. An azide group is formed from 3 nitrogen atoms but a diazirine group is formed from 2 nitrogen atoms, such that a diazirine group is not a subset of azide groups. The claim is unclear because it is not clear whether Applicant intends to include a chemical reaction to transform an azide group into a diazirine group, or if the overall grouping of “azide group” is intended to be replaced with a diazirine group instead. 

Claim 16 sets forth two polymers which are present in the polymeric material; claim 1 already sets forth polymers which may be present in the polymeric material. It is unclear if these polymers of claim 16 are further defining the polymer with PVA of claim 1, or if these are additionally present (so the material includes at least one from the group of claim 1 and at least one from the group of claim 16), or if this group replaces the group of claim 1. Further, line 2 of claim 16 contains a grammatical error in that “containing aryl azide group” appears to be missing an “an”.
Claim 17 calls for “a surface… other than a surface abutting the enzyme layer and the electrode part” to be covered with the absorber layer. Claim 7 defines that the mediator layer is “between the enzyme layer and the electrode part”. It is entirely unclear how only one surface of this layer can abut both the enzyme layer and the electrode part when this layer is between these two other layers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20160157765) in view of Ito (US 2011/0065126).
Regarding claim 1, Zhu discloses an enzyme sensor configured to measure a measurement target substance included in a secretion of a living body (paragraph [0011]), the sensor comprising: a layered structure (figure 12c) comprising, arranged in the following order: (a) an absorber layer configured to absorb the secretion (paragraphs [0012], [0046]; element 54), (b) an enzyme layer comprising an enzyme (element 52), and (c) an electrode part (element 3), wherein the absorber layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0012]). Zhu does not call for the polymeric material to include at least one of polyvinyl alcohol containing an azide group in a side chain, a polymer including polysaccharide containing an azide group in a side chain, or a polymer containing polyvinyl alcohol or polysaccharide, the polymer having a crosslinked structure in which azide groups are crosslinked. Ito teaches an enzyme sensor which includes a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked (paragraphs [0036], [0046]-[0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the sensor of Zhu using a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked, as taught by Ito, in order to form good covalent bonds upon irradiation of the polymer material (paragraph [0052]).
Regarding claim 2, Zhu further discloses that the absorber layer is positioned to be in contact with the living body when the enzyme sensor is in use (paragraphs [0022], [0046]).  

Regarding claim 4, Zhu further discloses that the enzyme layer comprises at least one selected from the group consisting of lactic acid oxidizing enzyme and glucose oxidizing enzyme (paragraph [0142]).  
Regarding claim 5, Zhu further discloses that the enzyme layer produces an electrode-detectable substance from the measurement target substance in the presence of the enzyme (paragraph [0003]).  
Regarding claim 6, Zhu further discloses that the electrode part is configured to electrically detect an amount or a concentration of the electrode- detectable substance (paragraph [0003]. [0142]).  
Regarding claim 7, Zhu further discloses a mediator layer between the enzyme layer and the electrode part (element 51; see figure 12c).  
Regarding claim 8, Zhu further discloses a base material layer configured to support the electrode part (element 4).  
Regarding claim 10, Zhu further discloses that the absorber layer comprises a thermosetting composition (paragraph [0132]).
Regarding claims 14 and 15, Ito’s azide group includes a diazirine group (paragraph [0052]) or an aryl azide group (paragraph [0046], phenyl azide groups).
Regarding claim 16, Ito’s polymeric material contains polyvinyl alcohol with a crosslinked structure in which aryl azide groups are crosslinked (paragraphs [0036], [0046]-[0047]).

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as modified and applied above, and further in view of Rodgers (US 2006/0042944).
Zhu further discloses that a surface of the mediator layer other than the surfaces abutting the enzyme layer and the electrode part is covered with the absorber layer (figure 12c, all of the mediator layer is covered by the absorber layer; the claim does not call for these surfaces to be abutting or in contact); Zhu does not disclose the mediator layer including one or more of  ferrocene, quinones, ferrofenecarboxylic acid, potassium ferricyanide, oxmium complex, ruthenium complex, phenothiazine derivative, phenazine methosulfate derivative, p-aminophenol, meldola blue, or 2,6-dichlorophenolindophenol, or a surface of the mediator layer other than the surfaces abutting the enzyme layer and the electrode part, being covered with the absorber layer. Rodgers teaches a mediator layer for an enzyme sensor, the mediator layer including a redox polymer such as quinone, ferrocyanide, or oxmium complexes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the sensor of Zhu, as modified, with the mediator layer including a redox polymer such as quinone, ferrocyanide, or oxmium complexes, as taught by Rodgers, in order to recharge the redox reaction. 

Claim 1-6, 8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0235365) in view of Ito.
Regarding claim 1, Liu discloses an enzyme sensor configured to measure a measurement target substance included in a secretion of a living body, the sensor comprising: a 

Regarding claim 2, Liu further discloses that the absorber layer is positioned to be in contact with the living body when the enzyme sensor is in use (figure 4C, it is outermost).  
Regarding claim 3, Liu further discloses that the enzyme layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0089]).  

Regarding claim 5, Liu further discloses that the enzyme layer produces an electrode-detectable substance from the measurement target substance in the presence of the enzyme (paragraph [0090]).  
Regarding claim 6, Liu further discloses that the electrode part is configured to electrically detect an amount or a concentration of the electrode- detectable substance (paragraph [0090]).  
Regarding claim 8, Liu further discloses a base material layer configured to support the electrode part (element 410).
Regarding claim 11, Liu further discloses an arithmetic unit configured to calculate an amount of the measurement target substance contained in the secretion or a concentration of the measurement target substance contained in the secretion based on a result detected in the electrode part (paragraph [0054]).  
Regarding claim 12, Liu further discloses a data transmission unit configured to transmit detected data that shows a result detected in the electrode part (element 370).  
Regarding claim 13, Liu further discloses a data receiving unit configured to receive the detected data transmitted by the data transmission unit (element 388; figure 3), and a receiver-side arithmetic unit configured to calculate an amount of the measurement target substance contained in the secretion or a concentration of the measurement target substance contained in the secretion based on the detected data received by the data receiving unit (paragraph [0074]).

Regarding claim 16, Ito’s polymeric material contains polyvinyl alcohol with a crosslinked structure in which aryl azide groups are crosslinked (paragraphs [0036], [0046]-[0047]).

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 112 of claim 9, the Examiner notes that neither the disclosure nor the claims identify that JIS7209 is an industry standard, or where that standard might be found. Applicant appears to assert that one of ordinary skill in the art would be inherently familiar with all industry standards for all countries in the world and would readily identify this one as a Japanese standard and have the means to interpret the standard from Japanese. Still further, as noted above, even if this happens to be an industrial standard, the claim itself lacks essential elements such as what is measured to find the ratio, as a ratio is a comparison of at least two things, or how this ratio even relates to this “JIS7209”. Offering to provide (but not even actually providing) a translation and/or supposedly equivalent standard does not provide the requisite clarity to define the scope of the claim as presented. 
Applicant’s arguments with respect to the art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791